Filed 11/25/20 P. v. Edwards CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

         California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                   B302603

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. TA146410)
         v.

KHARI ANTONIO EDWARDS,

         Defendant and Appellant.


         THE COURT:

       Khari Antonio Edwards (defendant) appeals from a
judgment entered upon a plea of no contest to human trafficking.
Counsel was appointed to represent defendant in connection with
this appeal. After examination of the record, counsel filed an
“Opening Brief” in which no arguable issues are raised, and asks
this court for an independent review of the record as required by
People v. Wende (1979) 25 Cal. 3d 436 (Wende). On September 9,
2020, we advised defendant that he had 30 days within which to
personally submit any contentions or issues for us to consider.
That time has elapsed, and defendant has submitted no brief or
letter. We have reviewed the entire record and find no arguable
issues. We thus affirm the judgment.
       Defendant was charged by felony complaint with (1) human
trafficking of a minor for a commercial sex act by force or fear
(Pen. Code, § 236.1, subd. (c)(2))1; (2) human trafficking to
commit another crime (§ 236.1, subd. (b)); (3) unlawful sexual
intercourse (§ 261.5, subd. (d)); and (4) oral copulation of a person
under 18 (§ 288a, subd. (b)(1)). The complaint also alleged that
defendant’s 2014 robbery conviction constituted a “strike” within
the meaning of our Three Strikes Law (§§ 667, subds. (b)-(j),
1170.12, subds. (a)-(d)), for which he served a prior prison term
(§ 667.5, subd. (b)).
       On May 8, 2019, the People amended the complaint to add
a charge of (5) human trafficking of a minor (§ 236.1, subd. (c)(1).)
That same day, defendant entered into a plea agreement in which
he would enter a plea to the human trafficking to commit another
crime and human trafficking of a minor charges in exchange for
an agreed-upon prison sentence of 21 years and four months.
Defendant then pled no contest to those two counts and admitted
his prior strike conviction. Defense counsel stipulated to the
factual basis for the plea.
       The trial court sentenced defendant to the agreed-upon
sentence of 21 years and four months in state prison.
Specifically, the court imposed a sentence of 16 years on the
human trafficking to commit another crime count (comprised of a
low term base sentence of eight years, doubled due to the prior

1     All further statutory references are to the Penal Code
unless otherwise indicated.
strike), plus a consecutive sentence of five years and four months
on the human trafficking of a minor count (comprised of a base
sentence of 32 months, calculated as one-third the midterm
sentence of eight years, doubled due to the prior strike). The
court imposed various mandatory fines and fees, and awarded
defendant 932 days of presentence custody credit, comprised of
466 actual days and 466 days of conduct credit. The remaining
allegations of the complaint were dismissed pursuant to section
1385.
       Defendant filed a timely notice of appeal, which stated that
the appeal was based upon the sentence or other matters
occurring after the plea that did not affect the validity of the plea.
The notice of appeal also stated that the appeal would challenge
the validity of the plea or admission. Defendant requested
a certificate of probable cause, which the trial court did not
      2
grant.
      We have examined the entire record and are satisfied that
defendant’s attorney has fully complied with her responsibilities
and that no arguable issue exists. We conclude that defendant
has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective
appellate review of the judgment entered against him in this
case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly


2     No appeal may be taken by the defendant from a judgment
of conviction entered upon a plea of no contest unless the trial
court has issued a certificate of probable cause. (§ 1237.5.) A
defendant who negotiated a specific sentence in return for
his plea must obtain a certificate of probable cause in order to
challenge the agreed-upon sentence on appeal. (People v.
Panizzon (1996) 13 Cal. 4th 68, 76.)
(2006) 40 Cal. 4th 106, 123-124.)
                            DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




——————————————————————————————
LUI , P. J.,        CHAVEZ, J.,           HOFFSTADT, J.